Citation Nr: 1230970	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-31 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to January 1990 and from October 1992 to January 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2012 for further development.  


FINDING OF FACT

A chronic back disability was not manifested during the Veteran's active duty service or for several years after service, nor is such a disability otherwise related to service, to include as secondary to his service connected knee disabilities.   


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, to include as secondary to service connected knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated October 2005.

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board acknowledges that the RO sent the Veteran correspondences dated November 2007 and May 2011 that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination in July 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service treatment records reflect that the Veteran sought treatment for low back pain and stiffness in January 1995.  The pain was incurred three days earlier (following heavy lifting).  Upon examination, the low back was tense to palpation.  He achieved flexion at the waist to 45 degrees.  He was assessed with mechanical low back pain.  

A subsequent examination report, dated October 1996, yielded normal findings.  Moreover, the Veteran completed a Report of Medical History in conjunction with the examination.  He indicated, by a checked box, that he did not have recurrent back pain.  

The Veteran filed his original service connection claim in October 2000.  The claim was denied because the VA outpatient treatment facility did not have any records that the Veteran had sought treatment for a back disability.  

The Veteran complained of low back pain in July 2001.  He reported a history of two back injuries during service.  He reported that he works out (he does not do squats due to knee injuries) but does not remember ever aggravating the low back pain.  X-rays showed mild disc space narrowing.  

The Veteran filed an application to reopen his claim in December 2003.  In May 2006, he stated that Dr. D. opined that his low back disability is related to service.  In a June 2011 statement in support of the claim, the Veteran stated that his back disability has been noted since his service in Germany.  He stated that it causes him to have back spasms; and that it locks up on him.  

The Board notes that the next post service record of treatment is dated March 2008.  Dr. D. stated that the Veteran complained of constant pain that varies to both knees "which [patient] believes is contributing to his back pain."  The Board notes that there is no indication that Dr. D. agrees with the Veteran's opinion regarding secondary service connection.  

The Veteran underwent a VA examination in July 2011; and the examiner diagnosed the Veteran with a chronic lumbar strain with no evidence of radiculopathy.  The examiner did not have the claims file to review.  Consequently, he was unable to render an opinion regarding whether the disability was related to service.  The claims file was provided to the July 2011 examiner; and he was able to submit a September 2011 addendum.  The examiner found that it was less likely than not that the Veteran's low back disability had its onset in service.  His opinion was based on the fact that the Veteran's current disability is a chronic condition; and that his in service treatment consisted of a singular episode of treatment.  He offered to review any further evidence of in-service treatment if any existed.  

The Board, in its February 2012 Remand, noted that neither the July 2011 or September 2011 examination reports addressed the possibility that the Veteran's low back disability was caused or aggravated by the Veteran's service connected bilateral knee disabilities.  

The RO obtained an addendum opinion (albeit from a different examiner) in March 2012.  The examiner reviewed the claims file, including the July 2011 examination report, the September 2011 addendum, and the Board's March 2012 Remand.  The examiner determined that it is less likely than not that the Veteran's back disability was caused by, or was permanently aggravated by, his bilateral knee disabilities.  He noted that the Veteran began treatment for chronic back pain in 2008.  He explained that dysfunction gait can create stresses on the lumbar spine, which can cause chronic pain.  However, in this case, there are many outpatient treatment reports (both prior to and after 2008) that reflect that the Veteran had a normal gait pattern.  He noted that the Veteran now uses a cane to assist with ambulation; but at the onset of treatment for back pain, there was no evidence of an abnormal gait.  The examiner also saw no evidence that the Veteran's back pain has become worse since he began ambulating with a cane. 

The Board acknowledges that the Veteran experienced a single episode of low back pain during service, and that he has a current back disability.  However, the competent medical evidence is against a finding that there is a nexus between the two.  The service treatment records reflect a single instance of low back pain in January 1995.  There was no indication of continued medical treatment during service; his October 1996 examination yielded normal findings; and the Veteran denied having recurrent back pain.    

A complaint of low back pain dated 6 1/2 years after the in-service complaint (July 2001) led to x-rays that showed mild disc space narrowing.  The medical evidence fails to reflect continued treatment until March 2008 (13 years after the in-service complaint).  

The lack of any post-service medical records until July 2001 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The preponderance of the evidence, including the lone competent medical opinion of the July 2011 examiner (rendered in the September 2011 addendum), weighs against the Veteran's claim for service connection on a direct basis.

Additionally, although the Veteran contends that his VA doctor has attributed his back pain to his service connected knee disabilities, the evidence of record only reflects that in March 2008, Dr. D. recorded the Veteran's own contentions.  There is no indication that Dr. D. opined that the Veteran's back disability is secondary to his bilateral knee disabilities.  

The preponderance of the evidence, including the lone competent medical opinion addressing secondary service connection (rendered in March 2012), weighs against the Veteran's claim for service connection on a secondary basis.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a back disability, to include as secondary to service connected bilateral knee disabilities, must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  






______________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


